Name: Commission Regulation (EEC) No 2159/81 of 29 July 1981 laying down detailed rules for the application of Council Regulation (EEC) No 37/81 determining certain national aid measures which Greece is authorized to maintain on a transitional basis in the field of agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/34 Official Journal of the European Communities 30 . 7 . 81 COMMISSION REGULATION (EEC) No 2159/81 of 29 July 1981 laying down detailed rules for the application of Council Regulation (EEC) No 37/81 determining certain national aid measures which Greece is authorized to maintain on a transitional basis in the field of agriculture equivalent to certain standard fertilizers originating in Greece, on the basis of type designation and nutrient content, and to grant the same aid to them ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 The provisions of Regulation (EEC) No 37/81 on production aid for table grapes shall apply to the quan ­ tities marketed as table grapes during a given marketing year . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 37/81 of 1 January 1981 determining certain national aid measures which Greece is authorized to maintain on a transitional basis in the field of agriculture ( 1 ), and in particular Article 4 thereof, Whereas Regulation (EEC) No 37/81 instituted a system governing those aid measures not provided for in the Community legislation on the common organi ­ zations of the agricultural markets which Greece is authorized to maintain on a transitional basis ; whereas certain detailed rules for applying this system should be adopted ; Whereas in principle it is for Greece to choose the most suitable method of granting and supervising each of these aids ; whereas, however, Greece must inform the Commission of the measures taken in this respect ; whereas, nonetheless, in certain specific cases, more detailed rules need to be adopted at Community level ; Whereas the scope of those provisions of Regulation (EEC) No 37/81 which concern aid for the production of table grapes should be limited to the quantities marketed as table grapes during a given marketing year, in order to avoid disturbing other common organizations of the market, especially those in wine and in processed fruit and vegetables ; Whereas in the case of aid for the supply of fertilizers and plant-health products to producers at reduced prices Greece must grant the same aid on both products of Greek origin and those originating in other Member States ; whereas to this end the method of calculating the aid for fertilizers originating in other Member States should be specified ; whereas for this purpose a distinction should be made between basic fertilizers and compound fertilizers containing basic fertilizers as listed in the list of standard ferti ­ lizers given in the Annex to Regulation (EEC) No 37/81 , for which national aid is given in Greece ; whereas the most suitable procedure appears to be to regard fertilizers originating in other Member States as The aid specified at V in the Annex to Regulation (EEC) No 37/81 shall be granted on the following terms : 1 . For fertilizers originating in Greece or in another Member State and having the same type designa ­ tion and a nutrient content equal to or different from those of the standard fertilizers listed in points 1 to 7 and 14 of V of the Annex to Regula ­ tion (EEC) No 37/81 , the percentage of aid shall be equal to that specified for the corresponding standard fertilizer ; 2 . For fertilizers originating in Greece or the other Member States which  have the same type designation, where appro ­ priate,  have a nutrient content equal to or different from those of the standard fertilizers listed in the Annex to Regulation (EEC) No 37/81 under V, at points 8 to 13 , and  contain the standard fertilizers mentioned under 1 , above ( although it is not a requirement that compound fertilizers are made up by mixing the standard fertilizers listed in para ­ graph one)  the percentage of aid shall be equal to that specified for the corresponding standard ferti ­ lizer whose composition approximates most closely to the fertilizer concerned .(!) OJ No L 3, 1 . 1 . 1981 , p . 1 . 30 . 7. 81 Official Journal of the European Communities No L 210/35 Should a number of standard fertilizers approximate in an identical way to the fertilizer concerned the percentage of aid for that fertilizer shall be the arith ­ metical mean of the percentages specified in the Annex to Regulation (EEC) No 37/81 for the standard fertilizers in question . applicable for the coming marketing year or period concerning the granting and supervision of the aids listed in the Annex to Regulation (EEC) No 37/81 . 3 . At the end of each year of the transitional period during which these aids are granted , Greece shall communicate to the Commission :  estimated expenditure for the current year ;  final expenditure for the previous year ; and  estimated expenditure for the following year. Article 3 Article 4 1 . Greece shall inform the Commission as soon as possible of the measures taken to implement Regula ­ tion (EEC) No 37/81 . 2 . Greece shall periodically report to the Commis ­ sion, and in any case before the date on which each reduction comes into effect, the national provisions This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1981 . For the Commission The President Gaston THORN